Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 45-64 are pending and being acted upon in this Office Action. 

Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/564,135, filed Oct 4, 2017, now US Patent No. 10,548,989.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 62 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 62 recites “The immunoconjugate of claim 4”.   A claim depends from canceled claim is indefinite and ambiguous.   One of ordinary skill in the relevant art would not reasonably be apprised of the metes and bounds of the invention to avoid infringing on the claim.  See MPEP §608.01(n).
Further, Claim 62 recites the limitations “the immunoconjugate” and the “therapeutic agent” and lack antecedent basis from canceled base claim 4.  See MPEP § 2173.05(e).  Amending claim 62 to depend from claim 45 would obviate the rejection. 
Applicant’s remarks, see p. 2, filed Oct 7, 2022 with respect to in lieu of filing a reply to the outstanding action that Applicant will pursue subject matter disclosed in the present application in a continuation application, have been fully considered. Therefore, the rejection is maintained for the reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 45-64 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2014145606 A1 publication (Bradbury hereafter, published September 18, 2014, which is a PCT of US20140248210; PTO 892) in view of US20140024776 (Charles hereafter, published January 23, 2014; PTO 892) and as evidenced by U.S. Pat. No. 7,754,681. 
The applied reference WO2014145606 A1 has a common assignee or applicant Memorial Sloan Kettering Cancer Center and Cornell University or joined inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 45, 56 and 57, Bradbury (WO 2014145606) teaches silica-based nanoparticle comprising silica core and silica shell surround by organic polymer such as polyethylene glycol (PEG) attached to the nanoparticle, a ligand such as antibody or antibody fragment such as Fab conjugated to the polymer, and a therapeutic agent such as radionuclide, anti-cancer chemotherapeutic agents are attached to the nanoparticle, wherein the nanoparticle has a diameter of between about 1 nm and about 15 mm, see entire document, p. 3, Summary of invention, p. 24, reference claims 23, 25-31, 33-46.    The nanoparticle has a dimeter of between about 1 and about 15 nm, which is less than the claimed no greater than 20 nanometer, see p. 5, line 27, p. 24, line 20, p. 27.   
Claim 54 is included as Bradbury teaches the silica-based nanoparticle comprising a silica-based core comprising a florescent compound within the silica-based core, a silica shell surrounding at least a portion of the core, an organic polymer attached to the nanoparticle, see p. 5, line 23-26, p.7.   
Examples of organic polymer may be PEG, polylactate, polylactic acids, polyglutamic acid (PGA), polyglycolic acid, poly(lactic-co-glycolic acid) or PLGA, polyvinyl acetate (PVA), see p. 30, reference claim 28.  The organic polymer may be attached to the silica shell of the nanoparticle, see p. 30, line 25-26. 
Example of ligand is an antibody such as monoclonal, or polyclonal, an antibody fragment (e.g., Fab, nanobodies), see p. 31, line 25, p. 32, line 1.   The ligand may be attached to the surface of nanoparticle directly or through a linker capable of binding to a tumor maker, see p. 32, lines 13-15.  The nanoparticles functionalized with PEGs bearing different functional groups that can be attached to multiple ligands, see p. 22-26.   
Claim 55 is included as Bradbury teaches ligand may be antibody fragment (e.g., Fab, nanobodies) attached to the nanoparticle see p. 31, line 25. 
Example of antibody is anti-PSMA monoclonal antibody or F(ab’)2, see p. 34.   A therapeutic agent may be attached or conjugated to the nanoparticle directly or indirectly through PEG (aka linker),  see p. 37-40. The term “comprising” is open ended.  It expands the nanoparticle to include additional agent.  
Regarding claim 48, Bradbury teaches the crosslinker may be peptide, e.g., poly-Lysine  through reactions using carbodiimide, aldehyde, amines, or any other suitable compound known in the art, see p. 30, line 15-22, p. 31, line 2.  
Regarding claim 54, Bradbury teaches the nanoparticle comprises a fluorescent compound within the core such as Cy5, see reference claim 23, Fig. 21A-B.
Regarding claim 58, Bradbury teaches therapeutic antibody includes anti-VEGF-A (Bevacizumab), see p. 41, line 10.
Regarding claim 59-60, 63, 64, Bradbury teaches the immunoconjugate comprises one or more imaging agent such as contrast agents for positron emission tomography (PET) attached to  nanoparticle via a linker or chelators.  Examples of such contrast agent include, but not limited to radionuclides, radiometals, positron emitters, beta emitters, radioisotope, 89Zr, 64Cu, 68Ga, 80Y, 124I, and 177Lu, see p. 36, reference claims 34-40, 45 and 46. 
Regarding claim 61, Bradbury teaches the one or more imaging agents comprises a fluorphore, e.g., 18F, see reference claim 44.
Regarding claim 62, Bradbury teaches the therapeutic agent is a chemotherapeutic drug, e.g., DNA alkylating agent, topoisomerase inhibitor, vinca alkaloids, taxanes, see p. 38, line 25-30, p. 39-43, reference claim 42. 
Bradbury does not teach the immunoconjugate wherein the antibody fragment is scFv as per claim 45, wherein the linker is cleavable linker as per claim 46, wherein the antibody fragment is from about 25 kDa to about 30 kDa as per claim 53.
However, Charles teaches antibody fragment scFv is approximately 22 kDa in size as per claim 53, see para. [0014].   The antibody scFv is conjugated to polymer PEG functionalized nanoparticle see para. [0109] via a linker, see para. [0053].  Charles teaches the scFv fragments modified with c-terminal protected cysteines for conjugation to maleimide functionalized polymer, see para. [0340]. 
Regarding claims 46 and 47, Charles teaches Examples of cleavable linker can be hydrolyzable, enzymatically cleavable, pH sensitive, photolabile, or disulfide linkers, among others, see para. [0053] to [0058].  Cleavable linkers include those that are hydrolyzable linkers, enzymatically cleavable linkers, pH sensitive linkers, disulfide linkers and photolabile linkers, among others. Hydrolyzable linkers include those that have an ester, carbonate or carbamate functional group in the linker such that reaction with water cleaves the linker. Enzymatically cleavable linkers include those that are cleaved by enzymes and can include an ester, amide, or carbamate functional group in the linker. pH sensitive linkers include those that are stable at one pH but are labile at another pH. For pH sensitive linkers, the change in pH can be from acidic to basic conditions, from basic to acidic conditions, from mildly acidic to strongly acidic conditions, or from mildly basic to strongly basic conditions. Suitable pH sensitive linkers are known to one of skill in the art and include, but are not limited to, ketals, acetals, imines or iminium’s, siloxanes, silazanes, silanes, maleamates-amide bonds, ortho esters, hydrazones, activated carboxylic acid derivatives and vinyl ethers. Disulfide linkers are characterized by having a disulfide bond in the linker and are cleaved under reducing conditions. Photolabile linkers include those that are cleaved upon exposure to light, such as visible, infrared, ultraviolet, or electromagnetic radiation at other wavelengths, see para. [0164].  Other linkers useful in the present invention include self-immolative linkers. Useful self-immolative linkers are known to one of skill in the art, such as those useful for antibody drug conjugates. Exemplary self-immolative linkers such as Valine-citrulline (Val-Cit) protease cleavable linker, p-aminobenzyloxycarbonyl (PAB) cleavable via the lysosome pathway is known in the art and are described in U.S. Pat. No. 7,754,681, see para. [0169]. 
Claim 49-52 are included as the evidentiary reference ‘684 patent teaches dipeptide linker such as Val-Cit is cleaved by cathepsin B enzyme in the lysosome, see Figure 2, Background of the invention of the ‘684 patent. 
Regarding claim 48, Charles teaches the point of attachment of the sulfur atom the thiol to the remainder of the original sulfhydryl bearing group such as L-cysteine (aka peptide linker), see para. [0106] to [0108]. 
Regarding claim 58, Charles teaches examples of antibody include anti-VEGF, see para. [0187].  
Charles teaches the active conjugate can also contain two functional agents, covalently attached proximally at one end of the polymer, see para. [0287].  This invention contemplates conjugates that demonstrate lower immunogenicity for a particular drug-polymer conjugate (so lower new incidence of neutralizing antibodies), see para. [0291]. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Bradbury and Charles by substituting the Fab antibody fragment for any scFv antibody fragment that is about 25 kDa that binds to VEGF via a cleavable linker as taught by Charles with a reasonable expectation of success., e.g., immunoconjugate comprising nanoparticle comprising silica based core and silica shell coated with organic polymer polyethylene glycol (PEG) conjugated to scFv antibody that binds to VEGF as therapeutic agent via any cleavable linker for targeting the therapeutic agent to endothelial cell for treating cancer.  
The person of ordinary skill would have had a reasonable expectation of success in attaching or conjugating Charles’ scFv in Bradbury’s immunoconjugate because Charles teaches that the small scFv can be used as specific biological location (targeting agent) and provides some local or systemic physiological or pharmacologic effect that can be demonstrated in vivo or in vitro, see para. [0059]. 
One of ordinary skill in the art would have been motivated to do so because Charles teaches the scFv fragments modified with c-terminal protected cysteines for conjugation to maleimide functionalized polymer, see para. [0340] and does not show complement system triggered cytotoxicity because it lacks an Fc region, see para. [0189]. 
One of ordinary skill in the art would have been motivated to include cleavable linker because Charles teaches the cleavable linker can facilitate the release of the drug or therapeutic protein attached to the nanoparticle.  
One of ordinary skill in the art would have been motivated to use anti-VEGF antibody because Charles teaches the anti-VEGF human monoclonal antibody can be used to treat autoimmune diseases or macular degeneration, see para. [0187] and Bradbury teaches anti-VEGF (Bevacizumab) can be used to treat cancer, see p. 41, line 10.
Further, the substitution does not change the immunoconjugate of Bradbury. It merely improves upon the immunoconjugate of Bradbury because scFv antibody can be selected for high affinity.  
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Applicant’s remarks, see p. 2, filed Oct 7, 2022 with respect to in lieu of filing a reply to the outstanding action that Applicant will pursue subject matter disclosed in the present application in a continuation application, have been fully considered. Therefore, the rejection is maintained for the reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
Claims 45-64 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,548,989.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  Issued claim 1 recites an immunoconjugate comprising: a nanoparticle coated with an organic polymer; and an antibody fragment conjugated to the organic polymer-coated nanoparticle, wherein the nanoparticle has a diameter no greater than 20 nanometers, wherein the nanoparticle comprises a silica-based core and a silica shell surrounding at least a portion of the core, and wherein the antibody fragment is a single chain variable fragment (scFv) whereas instant claim 45 recites An immunoconjugate comprising: a nanoparticle coated with an organic polymer; an antibody fragment conjugated to the organic polymer-coated nanoparticle, a therapeutic agent conjugated to the organic polymer-coated nanoparticle through a linker, wherein the nanoparticle has a diameter no greater than 20 nanometers, wherein the nanoparticle comprises a silica-based core and a silica shell surrounding at least a portion of the core, wherein the antibody fragment is a single chain variable fragment (scFv).  
Issued claim 12 recites the immunoconjugate further comprises a therapeutic agent.  The issued patent also teaches the immunoconjugate further comprises a therapeutic agent wherein the therapeutic is attached to the nanoparticle, see col. 4, line 14-16.  
Issued claim 2 recites the immunoconjugate of claim 1, wherein the antibody fragment is covalently or non-covalently bonded to the nanoparticle via a linker or covalently or non-covalently bonded directly to the nanoparticle, or associated with the nanoparticle or a composition surrounding the nanoparticle. 
Issued claim 3 recites the immunoconjugate of claim 1, wherein the antibody fragment is from about 25 kDa to about 30 kDa whereas instant claim 53 recites the immunoconjugate of claim 45, wherein the antibody fragment is form about 25 kDa to about 30 kDa. 
Issued claim 4 recites the immunoconjugate of claim 1, wherein the nanoparticle comprises a fluorescent compound within the core whereas instant claim 54 recites the immunoconjugate of claim 45, wherein the nanoparticle comprises a fluorescent compound within the core.
Issued claim 5 recites the immunoconjugate of claim 1, wherein the nanoparticle has from one to ten antibody fragments attached thereto whereas instant claim 55 recites the immunoconjugate of claim 45, wherein the nanoparticle has from one to ten antibody fragments attached thereto. 
Issued claim 6 recites the immunoconjugate of claim 1, wherein the nanoparticle has a diameter no greater than 15 nanometers, see instant claim 56.
Issued claim 7 recites the immunoconjugate of claim 1, wherein the nanoparticle has a diameter in a range from 1 nm to 20 nm, see instant claim 57. 
Issued claim 8 recites the immunoconjugate of claim 1, wherein the antibody fragment comprises anti-VEGF-A, see instant claim 58.  
Issued claim 9 recites the immunoconjugate of claim 1, wherein the immunoconjugate comprises one or more imaging agents, see instant claim 59. 
Issued claim 10 recites the immunoconjugate of claim 9, wherein the one or more imaging agents comprise a PET tracer, see instant claim 60. 
Issued claim 11 recites the immunoconjugate of claim 9, wherein the one or more imaging agents comprise a fluorophore, see instant claim 61. 
Issued claim 13 recites the immunoconjugate of claim 12, wherein the therapeutic agent comprises a chemotherapy drug, see instant claim 62.  
Issued claim 14 recites the immunoconjugate of claim 12, wherein the therapeutic agent comprises a radioisotope, see instant claim 63.  
Issued claim 15 recites the immunoconjugate of claim 14, wherein the radioisotope is a member selected from the group consisting of .sup.99mTc, .sup.111In, .sup.64Cu, .sup.67Ga, .sup.186Re, .sup.188Re, .sup.153Sm, .sup.177Lu, .sup.67Cu, .sup.123I, .sup.124I, .sup.125I, .sup.11C, .sup.13N, .sup.15O, .sup.18F, .sup.186Re, .sup.188Re, .sup.153Sm, .sup.166Ho, .sup.177Lu, .sup.149Pm, .sup.90Y, .sup.213Bi, .sup.103Pd, .sup.109Pd, .sup.159Gd, .sup.140La, .sup.198Au, .sup.199Au, .sup.169Yb, .sup.175Yb, .sup.165Dy, .sup.166Dy, .sup.67Cu, .sup.105Rh, .sup.111Ag, .sup.89Zr, .sup.225Ac, and .sup.192Ir, see instant claim 64. 
Issued claim 16 recites the immunoconjugate of claim 1, wherein the immunoconjugate comprises a first chelator, see instant specification, para. [0011]. 
Issued claim 17 recites the immunoconjugate of claim 16, wherein the antibody fragment and the first chelator are conjugated to the organic polymer-coated nanoparticle via a click reactive group, see instant specification, para [0044]. 
Issued claim 18 recites the immunoconjugate of claim 16, wherein the antibody fragment and the first chelator are conjugated to the organic polymer-coated nanoparticle via an amine, see instant specification para. [0043]. 
Issued claim 19 recites the immunoconjugate of claim 1, wherein the nanoparticle has a diameter no greater than 10 nanometers, see instant specification para [0012]. 
Issued claim 20 recites the immunoconjugate of claim 13, wherein the chemotherapy drug is a member selected from the group consisting of sorafenib, paclitaxel, docetaxel, MEK162, etoposide, lapatinib, nilotinib, crizotinib, fulvestrant, vemurafenib, bexorotene, and camptothecin, see instant specification, para. [0034]. 
Instant claims 51-52 are included as the ‘989 patent also teaches the linker is a dipeptide linker such as valine-citrulline dipeptide linker, see col. 19, lines 14-15.  
Applicant’s remarks, see p. 2, filed Oct 7, 2022 with respect to in lieu of filing a reply to the outstanding action that Applicant will pursue subject matter disclosed in the present application in a continuation application, have been fully considered. Therefore, the rejection is maintained for the reasons of record.

Conclusion

No claim is allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644